DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references, alone or in combination, do(es) not teach “a core substrate; a magnetic resin body having a through hole and comprising magnetic resin filled in the opening of the core substrate; and a plating film formed in the through hole of the magnetic resin body and comprising an electrolytic plating film such that the electrolytic plating film is formed in contact with the magnetic resin body” as claimed in claim 1. Applicant asserted that in Yoshimura, the filling material 21 is to insulate between conductive vias 25 and 18. Accordingly, Applicant states that making the filling material 21 electrically conductive contradicts with the principles of operation and the teaching in Yoshimura. Applicant further submits that Yoshimura does not disclose or suggest that the filling material 21 be modified to have the function of a capacitor or an inductor. Therefore, Applicant concludes that the filling material 21 used for insulation in Yoshimura cannot be substituted or modified with the magnetic body comprising electrically conductive magnetic metal described in Mano.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The magnetic resin body in Mano is made with magnetic metal and resin (para. [0037]). It is the general practice in this field of art to insulate the magnetic metal particles with resin. So, if the resin body 21 of Yoshimura is replaced with the insulated magnetic body 24 of Mano, the conductive vias 25 and 18 of Yoshimura would still be insulated from each other by the insulated magnetic resin body 24 of Mano. Therefore, the insulated magnetic resin body of oxide and cobalt-coated iron oxide are non-metal, and in this field of art, ferrite oxide or the like is considered ceramic. Yoshimura teaches “ceramic filler is embedded” in the filling material 21 made of epoxy resin (para. [0031]). Therefore, the ferric oxide ceramic of Mano could be used as the ceramic in Yoshimura. It is well known in the art that a person with ordinary skill in the art knows that inductors could be made in built-in substrate or core substrate as disclosed in Yoshimura, Mano, or in the present invention. The core substrate of Yoshimura is used in large scale integrated circuit (LSI). It’s known in the art that an inductor can be included in LSI (paras. [0003]-[0004]). Therefore, the device of Yoshimura could be modified, if not already an inductor, to function as an inductor. Therefore, the examiner maintains that the cited references sufficiently teach “a core substrate; a magnetic resin body having a through hole and comprising magnetic resin filled in the opening of the core substrate; and a plating film formed in the through hole of the magnetic resin body and comprising an electrolytic plating film such that the electrolytic plating film is formed in contact with the magnetic resin body” as claimed in claim 1.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 4, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (U.S. PG. Pub. No. 2009/0294161 A1) in view of Mano et al. (U.S. PG. Pub. No. 2015/0213946 A1).
With respect to claim 1, Yoshimura et al., hereinafter referred to as “Yoshimura,” teaches an inductor built-in substrate 11 (FIG. 1), comprising: 
a core substrate 12 having an opening 17; 
a resin body 21 having a through hole 24 and comprising a resin filled in the opening of the core substrate; and 
a plating film 25 formed in the through hole of the magnetic resin body and comprising an electrolytic plating film such that the electrolytic plating film is formed in contact with the resin body (paras. [0027], [0031], and [0034]). Yoshimura does not expressly teach a magnetic resin body.
Mano et al., hereinafter referred to as “Mano,” teaches an inductor built-in substrate 10 (FIG. 1), comprising: 
a magnetic resin body 24 (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic resin body as taught by Mano to the inductor built-in substrate of Yoshimura to improve magnetic coupling.
With respect to claims 4, and 11-12, Yoshimura in view of Mano teaches the inductor built-in substrate according to claims 1, and 7-8, respectively, wherein the magnetic resin body includes an iron filler (Mano, para. [0045]). 
With respect to claim 7, Yoshimura teaches an inductor built-in substrate 11 (FIG. 1), comprising: 
a core substrate 12 having an opening (right opening 17) and a first through hole (left through hole 17); 
a first plating film 18 formed in the first through hole of the core substrate; 
a resin body 21 having a second through hole 24 and comprising a resin filled in the opening of the core substrate; and 
a second plating film 25 formed in the second through hole of the resin body and comprising an electrolytic plating film such that the electrolytic plating film of the second plating film is formed in contact with the magnetic resin body (paras. [0027], [0031], and [0034]). Yoshimura does not expressly teach a magnetic resin body.
Mano teaches an inductor built-in substrate 10 (FIG. 1), comprising: 
a magnetic resin body 24 (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic resin body as taught by Mano to the inductor built-in substrate of Yoshimura to improve magnetic coupling.
 With respect to claim 8, Yoshimura in view of Mano teaches the inductor built-in substrate according to claim 7, wherein the first plating film comprises an electroless plating film and is formed such that the electroless plating film of the first plating film is formed in contact with the core substrate (Yoshimura, para. [0034]). 

s 2-3, 5-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Mano, as applied to claim 1 above, and further in view of Furuta et al. (U.S. PG. Pub. No. 2010/0218980 A1).
With respect to claims 2-3, and 15-16, Yoshimura in view of Mano teaches the inductor built-in substrate according to claims 1, and 7-8, respectively, further comprising: 
a first copper foil (upper foil 46, e.g. FIGs. 9-11) formed on a first side of the core substrate; and 
a second copper foil (lower foil 46) formed on a second side of the core substrate on an opposite side with respect to the first side, 
wherein the plating film is formed such that the plating film extends on first and second end portions of the magnetic resin body on the first and second sides of the core substrate respectively and extends on the first and second copper foils respectively (para. [0044]). Yoshimura in view of Mano does not expressly teach a thickness of the plating film formed on the first and second copper foil is larger than a thickness of the plating film formed on the first and second end portions of the magnetic resin body. 
Furuta et al., hereinafter referred to as “Furuta,” teaches an inductor built-in substrate (e.g. FIGs. 1(A)-1(C)), wherein a thickness of the plating film (at region 161) larger than a thickness of the plating film (at region 158) (para. [0030]). The combination of Furuta to the inductor built-in substrate of Yoshimura in view of Mano would result in “a thickness of the plating film formed on the first and second copper foil is larger than a thickness of the plating film formed on the first and second end portions of the magnetic resin body” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plating film thickness as taught by Furuta to the inductor built-in substrate of Yoshimura in view of Mano to provide the required current density.
With respect to claims 3, and 17, Yoshimura in view of Mano and Furuta teaches the inductor built-in substrate according to claims 2, and 12, respectively, wherein the plating film is formed such that the plating film has a height difference at a boundary portion between the first end portion of the magnetic resin body and the first copper foil and a height difference at a boundary portion between the second end portion of the magnetic resin body and the second copper foil (para. [0030]). The combination of Yoshimura, Mano, and Furuta would result in the features as recited in claim 3.
With respect to claims 5-6, Yoshimura in view of Mano and Furuta teaches the inductor built-in substrate according to claims 2-3, respectively, wherein the magnetic resin body includes an iron filler (Mano, para. [0045]). 

7.	Claims 9 -10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Mano, as applied to claim 7 above, and further in view of Fasano et al. (U.S. Patent No. 5,949,030).
With respect to claim 9, Yoshimura in view of Mano teaches the inductor built-in substrate according to claim 7. Yoshimura in view of Mano does not expressly teach the second plating film includes the electrolytic plating film forming an innermost layer, an electroless plating film formed on the electrolytic plating film, and a second electrolytic plating film formed on the electroless plating film. 
Fasano et al., hereinafter referred to as “Fasano,” teaches an inductor built-in substrate (FIG. 3), wherein the second plating film includes the electrolytic plating film 12b forming an innermost layer, an electroless plating film 12b formed on the electrolytic plating film, and a second electrolytic plating 26b film formed on the electroless plating film (col. 4, 57-). It would have been obvious before the effective filing date of the claimed invention to a person having 
 With respect to claim 10, Yoshimura in view of Mano teaches the inductor built-in substrate according to claim 7. Yoshimura in view of Mano does not expressly teach the first plating film includes an electroless plating film forming an innermost layer, and an electrolytic plating film formed on the electroless plating film. 
Fasano teaches an inductor built-in substrate (FIG. 3), wherein the first plating film includes an electroless plating film 12b forming an innermost layer, and an electrolytic plating film 12b formed on the electroless plating film (col. 4, 57-). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plating films as taught by Fasano to the inductor built-in substrate of Yoshimura in view of Mano to provide the required current density.
With respect to claims 13, and 14, Yoshimura in view of Mano and Fasano teaches the inductor built-in substrate according to claims 9-10, respectively, wherein the magnetic resin body includes an iron filler (Mano, para. [0045]). 

Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837